

117 HR 2910 IH: Veterans Health Care Freedom Act
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2910IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Biggs (for himself, Ms. Salazar, Mr. Gaetz, Ms. Herrell, Mr. Budd, Mrs. Greene of Georgia, Mr. Williams of Texas, Mr. Good of Virginia, and Mrs. McClain) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program to improve the ability of veterans to access medical care in medical facilities of the Department of Veterans Affairs and in the community by providing the veterans the ability to choose health care providers.1.Short titleThis Act may be cited as the Veterans Health Care Freedom Act.2.Pilot program on ability of veterans to choose health care providers(a)Pilot program(1)RequirementThe Secretary of Veterans Affairs, acting through the Center for Innovation for Care and Payment, shall carry out a pilot program to improve the ability of eligible veterans to access hospital care, medical services, and extended care services through the covered care system by providing the eligible veterans the ability to choose health care providers.(2)LocationsThe Secretary shall select a minimum of four Veterans Integrated Service Networks in which to carry out the pilot program under paragraph (1). In making such selection, the Secretary shall ensure that the pilot program is carried out in varied geographic areas that include both rural and urban locations.(b)Removal of certain requirements to access careIn carrying out the pilot program under subsection (a), the Secretary shall furnish hospital care, medical services, and extended care services to eligible veterans through the covered care system as follows:(1)At medical facilities of the Department of Veterans Affairs, regardless of whether the facility is in the same Veterans Integrated Service Network as the Network in which the veteran resides.(2)At non-Department facilities pursuant to, as appropriate—(A)section 1703 of title 38, United States Code, without regard to the requirements specified in subsection (d) of such section; or(B)section 1703A of such title, without regard to the requirements specified in subsection (a)(1)(C) of such section.(c)Election of veteranIn accordance with subsections (d) and (e), an eligible veteran participating in the pilot program may elect to receive hospital care, medical services, and extended care services at any provider in the covered care system.(d)Coordination of care(1)SelectionEach eligible veteran participating in the pilot program shall select a primary care provider in the covered care system. The primary care provider shall—(A)coordinate with the Secretary and other health care providers the hospital care, medical services, and extended care services furnished to the veteran under the pilot program; and(B)refer the veteran to specialty care providers in the covered care system, as clinically necessary.(2)SystemsThe Secretary shall establish systems as the Secretary determines appropriate to ensure that a primary care provider can effectively coordinate the hospital care, medical services, and extended care services furnished to a veteran under the pilot program.(e)Specialty care(1)AccessSubject to subsection (d)(1)(B), an eligible veteran participating in the pilot program may select any specialty care provider in the covered care system from which to receive specialty care.(2)DesignationThe Secretary may designate a specialty care provider as a primary care provider of an eligible veteran participating in the pilot program if the Secretary determines that such designation is in the health interests of the veteran (such as an endocrinologist with respect to a veteran diagnosed with diabetes, a neurologist with respect to a veteran diagnosed with Parkinson’s disease, or an obstetrician-gynecologist with respect to a female veteran).(f)Mental health careAn eligible veteran participating in the pilot program may select a mental health care provider in the covered care system from which to receive mental health care.(g)InformationIn carrying out the pilot program, the Secretary shall furnish to eligible veterans the information on eligibility, cost sharing, treatments, and providers required for veterans to make informed decisions with respect to—(1)selecting primary care providers and specialty care providers; and(2)treatments available to the veteran.(h)Duration(1)Phase inThe Secretary shall carry out the pilot program during the three-year period beginning on the date that is one year after the date of the enactment of this Act.(2)Permanent requirement(A)Veterans Community Care ProgramSection 1703(d) of title 38, United States Code, is amended—(i)in paragraph (1), by striking The Secretary shall and inserting Except as provided by paragraph (4), the Secretary shall; and(ii)by adding at the end the following new paragraph:(4)Beginning on the date that is four years after the date of the enactment of the Veterans Health Care Freedom Act—(A)the requirements under paragraphs (1), (2), and (3) shall not apply with respect to furnishing hospital care, medical services, and extended care services to a covered veteran under this section; and(B)the Secretary shall furnish hospital care, medical services, and extended care services to a covered veteran under this section with the same conditions on the ability of the veteran to choose health care providers as specified in the pilot program described in section 2 of such Act..(B)Veterans Care AgreementsSection 1703A(a)(1) of such title is amended—(i)in subparagraph (C), by striking For purposes and inserting Except as provided by subparagraph (E), for purposes; and(ii)by adding at the end the following new subparagraph:(E)Beginning on the date that is four years after the date of the enactment of the Veterans Health Care Freedom Act—(i)the requirements under subparagraph (C) shall not apply with respect to furnishing hospital care, medical services, and extended care services to a covered veteran under this section; and(ii)the Secretary shall furnish hospital care, medical services, and extended care services to a covered veteran under this section with the same conditions on the ability of the veteran to choose health care providers as specified in the pilot program described in section 2 of such Act..(C)VISNsBeginning on the date that is four years after the date of the enactment of this Act, the Secretary shall furnish hospital care, medical services, and extended care services to veterans under chapter 17 of title 38, United States Code, at medical facilities of the Department of Veterans Affairs, regardless of whether the facility is in the same Veterans Integrated Service Network as the Network in which the veteran resides.(i)Reports(1)ImplementationOn a quarterly basis during the two-year period beginning on the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the implementation of the pilot program. One such report shall contain a description of the final design of the pilot program.(2)AnnualOn an annual basis during the period beginning on the date that is one year after the date of the submission of the final report under paragraph (1) and ending on the date of the conclusion of the pilot program, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the results of the pilot program.(j)RegulationsThe Secretary, in consultation with the Committees on Veterans’ Affairs of the House of Representatives and the Senate, may prescribe regulations to carry out this section.(k)No additional appropriationsNo additional funds are authorized to be appropriated to carry out this section, and this section shall be carried out using amounts otherwise made available to the Veterans Health Administration.(l)DefinitionsIn this section:(1)The term covered care system means each—(A)medical facility of the Department;(B)health care provider specified in subsection 1703(c) of title 38, United States Code; and(C)eligible entity or provider that has entered into a Veterans Care Agreement under section 1703A of such title.(2)The term eligible veteran means a veteran who is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code.(3)The term non-Department facility has the meaning given that term in section 1701 of title 38, United States Code.